Motion by appellant, pursuant to CPLR 5704 (subd. [a]), to vacate or modify ex parte order to show cause dated October 31, 1973. In our opinion, the statute upon which the underlying action is brought (CPLR 6330) contemplates an expeditious determination of respondent’s right to injunctive relief (see Kingsley Books v. Brown, 354 U. S. 436, 440; Heller v. New York, 413 TJ. S. 483). Such a determination was not had herein and it should be made forthwith. Accordingly, the motion is granted, without costs, and the order is modified so as to provide that the temporary restraining provision shall become effective only in the event a hearing and determination on respondent’s motion for a preliminary injunction is not had on or before November 20, 1973. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.